DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
 A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 15 December 2021 has been entered.

Status of Claims

In the reply filed on 15 December 2021, the following changes have been made: amendments to claims 1, 8, and 15.
Claims 1-20 are currently pending and have been examined.

Notice to Applicant
In light of [0021] and [0035] of the specification, the limitation “same medical condition” is interpreted to also mean “similar medical condition”.

Claim Rejections - 35 USC § 112(a)

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the
invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1, 8, and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1, 8, and 15 contains the recitation “training, by the processor, the machine learning model with the new patient’s updated electronic medical record, wherein the new patient’s updated electronic medical record comprise the identified group of medical professionals for performing the endoscopic procedure on the new patient and the new patient’s recovery time from the endoscopic procedure with the identified group of medical professionals for performing the endoscopic procedure on the new patient.” However, applicant’s specification describes no particular manner by which the computer system may re-use the new patient .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
The claim(s) recite(s) subject matter within a statutory category as a process (claims 1-7), article of manufacture (claims 8-14), and machine (claims 15-20) which recite steps of a computer implemented method in a data processing system comprising a processor and a memory comprising instructions, which are executed by the processor to cause the processor to implement the method of identifying a group of medical professionals for performing an endoscopic procedure on a particular patient, the method comprising: training, by the processor, a machine learning model with a plurality of electronic medical records of different patients having a history of one or more endoscopic procedures, wherein each electronic medical record includes the group of medical professionals performing the one or more endoscopic procedures, and recovery time of each endoscopic procedure, wherein the group of medical professionals include at least one physician, at least one technician, and at least one nurse, wherein the machine learning model is a neural network; receiving, by the machine learning model, an electronic medical record of a new patient intending to have the endoscopic procedure; calculating, by the machine learning model, a score for each medical professional in a medical organization representing a level of match between the new patient and each medical professional, wherein all the medical professionals in the medical organization are divided into three categories of physician, technician, and nurse, wherein the calculating a score for each medical professional comprises, for each medical professional: estimating, by the machine learning model, an expected length of recovery time for the new patient when the endoscopic procedure is performed by the medical professional based on the new patient’s medical condition and socioeconomic details, and calculating a score based on the estimated expected length of recovery time, wherein the score is greater when the estimated expected length of recovery time is lesser; identifying, by the machine learning model, a group of medical professionals for performing the endoscopic procedure on the new patient, wherein the group of medical professionals include a physician having the highest score in a category of physician, a technician having the highest score in a category of technician, and a nurse having the highest score in a category of nurse; and training, by the processor, the machine learning model with the new patient’s updated electronic medical record, wherein the new patient’s updated electronic medical record comprise the identified group of medical professionals for performing the endoscopic procedure on the new patient and the new patient’s recovery time from the endoscopic procedure with the identified group of medical professionals for performing the endoscopic procedure on the new patient.


Step 2A Prong 1
These steps of matching endoscopic patients with medical personnel, as drafted, under the broadest reasonable interpretation, includes performance of the limitations in the mind but for recitation of generic computer components. That is, other than reciting steps as performed by the generic computer components, nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for 
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claims 2-7, 9-14, and 16-20, reciting particular aspects of matching endoscopic patients with medical personnel such as using various ranking models, adding a nurse into a group of medical professionals, adding a technician into a group, assigning a group of more experienced medical professionals includes performance of the limitations in the mind but for recitation of generic computer components).  

Step 2A Prong 2
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation of receiving, by the machine learning model, an electronic medical record of a new patient intending to have an endoscopic procedure and recitation of wherein the calculating a score for each medical professional comprises, for each medical professional: estimating, by the machine learning model, an expected length of 
add insignificant extra-solution activity to the abstract idea (such as recitation of identifying, by the machine learning model, a group of medical professionals for performing the endoscopic procedure on the new patient amounts to mere data gathering, recitation of wherein all the medical professionals in the medical organization are divided into three categories of physician, technician, and nurse amounts to selecting a particular data source or type of data to be manipulated; recitation of wherein the machine learning model is a neural network amounts to insignificant application, see MPEP 2106.05(g))
Dependent claims 2-7, 9-14, and 16-20 recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2, 5, 9, 12, 16, and 19, additional limitations which amount to invoking computers as a tool to perform the abstract idea, claims 6-7 and 13-14 additional limitations which add insignificant extra-solution activity to the abstract idea which amounts to mere data gathering, and claims 3-4, 10-11, and 17-18 additional limitations which add insignificant extra-solution activity to the abstract idea by selecting a particular data source or type of data to be manipulated). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their 

Step 2B
The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception and add insignificant extra-solution activity to the abstract idea.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields such as receiving, by the machine learning model, an electronic medical record of a new patient intending to have an endoscopic procedure, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); wherein the calculating a score for each medical professional comprises, for each medical professional: estimating, by the machine learning model, an expected length of recovery time for the new patient when the endoscopic procedure is performed by the medical professional based on the new patient’s medical condition and socioeconomic details, e.g., performing repetitive calculations, Flook, MPEP 2106.05(d)(II)(ii); wherein the machine learning model is a neural network, see Barral et al. [0028] “As another example, machine learning training engine 212 may analyze the corpus of 
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which amount to limitations inconsistent with the additional elements in the independent claims. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.


Potentially Allowable Subject Matter - 35 USC § 103
Regarding claims 1-20, the references of record are understood to be the closest prior art. While many of the limitations are taught by the prior art, it would not be obvious to combine the references to teach the aspects of estimating, by the machine learning model, an expected length of recovery time for the new patient when the endoscopic procedure is performed by the medical professional based on the new patient’s medical condition and socioeconomic details, calculating a score based on the estimated expected training, by the processor, a machine learning model with a plurality of electronic medical records of different patients having a history of one or more endoscopic procedures, wherein each electronic medical record includes the group of medical professionals performing the one or more endoscopic procedures, and recovery time of each endoscopic procedure, wherein the group of medical professionals include at least one physician, at least one technician, and at least one nurse, wherein the machine learning model is a neural network; receiving, by the machine learning model, an electronic medical record of a new patient intending to have the endoscopic procedure; calculating, by the machine learning model, a score for each medical professional in a medical organization representing a level of match between the new patient and each medical professional, wherein all the medical professionals in the medical organization are divided into three categories of physician, technician, and nurse, wherein the calculating a score for each medical professional comprises, for each medical professional: estimating, by the machine learning model, an expected length of recovery time for the new patient when the endoscopic procedure is performed by the medical professional based on the new patient’s medical condition and socioeconomic details, and calculating a score based on the estimated expected length of recovery time, wherein the score is greater when the estimated expected length of recovery time is lesser; identifying, by the machine learning model, a group of medical professionals for performing the endoscopic procedure on the new patient, wherein the group of medical professionals include a physician having the highest score in a category of physician, a technician having the highest score in a category of technician, and a nurse having the highest score in a category of nurse; and training, by the processor, the machine learning model with the new patient’s updated electronic medical record, wherein the new patient’s updated electronic medical record comprise the identified group of medical professionals for performing the endoscopic procedure on the new patient and the new patient’s recovery time from the endoscopic procedure with the identified group of medical professionals for performing the endoscopic procedure on the new patient.

Response to Arguments
Applicant’s arguments filed on 15 December 2021 have been considered, but are not fully persuasive.
Regarding the 101 rejection, applicant argues on pages 11 to 14 that amended claim 1 recites, in detail, how the scores for the medical professionals are calculated. It is not simply identifying medical professionals; instead, the method of scoring medical professionals is recited in detail. Applicant states that the amendment “training, by the processor, the machine learning model with the new patient’s updated electronic medical record,” integrates claim 1 into a practical application. Specifically, the new patient’s updated electronic medical record is used to train the machine learning model to identify medical professionals for future patients. Applicant points to Example 39 where the neural network is trained on two sets of data. Applicant asserts that, similar to Example 39, claim 1 is amended to recited training on two sets of data. The language of amended claim 1 recites “training, by the processor, the machine learning model with the new patient’s updated electronic medical record,” which the applicant asserts integrates claim 1 into a practical application. Specifically, that the new patient’s updated electronic medical record is used to train the machine learning model to identify medical professionals for future patients. Applicant elaborates on the language of the amendments by stating that in claim 1 the first set of data is the electronic medical records of different patients having a history of one or more endoscopic procedures, and the second set of data is the updated electronic medical record of the new patient who had an endoscopic procedure performed. After the new patient has an endoscopic procedure performed, he becomes a 

Examiner respectfully disagrees with the applicant’s argument. Examiner acknowledges the applicant’s attempt to construct the claims in a similar manner to Example 39. However, examiner points out that the specification provides no indication that the operations recited in the claims invoke any inventive programming, require any specialized computer hardware or other inventive computer components, i.e., a particular machine, or that the claimed invention is implemented using other than generic computer components to perform generic computer functions. See DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1256 (fed Cir. 2014) (“[A]fter Alice, there can remain no doubt: recitation of generic computer limitations does not make an otherwise ineligible claim patent-eligible.”) The examiner also points out that there is no indication in the specification that the claimed invention affects a transformation or reduction of a particular article to a different state or thing. Additionally, examiner acknowledges that the applicant presents a technological solution through the use of a neural network and training for a perceived problem. However, the problem being solved by the applicant is a non-technological problem of long recovery time (or waiting time) as stated in [0002] of the specification. This is different from USPTO Example 39 which solves a technological problem of “the inability to robustly 
Regarding the 103 rejection, the amended claims have overcome the art rejection. Therefore, the 103 rejection has been withdrawn.

Prior Art Cited but Not Relied Upon

 Qu, X., Rardin, R. L., Williams, J. A. S., & Willis, D. R. (2007). Matching daily healthcare provider capacity to demand in advanced access scheduling systems. European Journal of Operational Research, 183(2), 812-826.
This reference is relevant because it discloses provider matching to improve the performance of clinics.
US20180065248A1
This reference is relevant since it discloses performing machine learning on patient records.
Gossmann, A., Pezeshk, A., & Sahiner, B. (2018, March). Test data reuse for evaluation of adaptive machine learning algorithms: over-fitting to a fixed'test'dataset and a potential solution. In Medical Imaging 2018: Image Perception, Observer Performance, and Technology Assessment (Vol. 10577, p. 105770K). International Society for Optics and Photonics.
This reference is relevant since it discloses reusing test data and a mitigation strategy to avoid overfitting.

Conclusion




Any inquiry concerning this communication or earlier communications from the examiner should be directed to WINSTON FURTADO whose telephone number is (571)272-5349. The examiner can normally be reached Monday-Friday 8:00 AM to 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/W.F./Examiner, Art Unit 3626                                                                                                                                                                                                        
/JOSHUA B BLANCHETTE/Primary Examiner, Art Unit 3626